Boardman, J.
The defendant, in transferring this note to plaintiff, made representations that the note was perfectly good; *447that Houck owned two farms in Bethlehem and had only $3,000 against him; that he was as good as Moss Slingerland or either of the parties.
Hpon the trial, it appeared beyond controversy that the two farms were mortgaged, at the time of the transfer of the note, for $12,000 and over; that the property was worth about $15,000, and that Houck was indebted otherwise about $3,000. It also appeared that when the note became due about eight months after it was put into judgment, an execution issued upon such judgment was returned unsatisfied. Moss Slingerland was proved, by reputation, to be a man of a good deal of property. It cannot successfully be maintained that, upon such evidence, the jury was not justified in finding the representations made by defendant false in fact.
To show an intent on the part of defendant to defraud the plaintiff, and the defendant’s knowledge or presumptive knowledge of such falsity, evidence was given that defendant refused to indorse or guarantee this note; that he had a considerable number of other notes given by Houck to defendant; that all such notes were given for a patent right, and that defendant had sold or disposed of such notes to others with like false representations, about the same time, in exchange for property.
This, and perhaps other evidence, tended to show that the defendant was acting with full knowledge of Houck’s pecuniary condition and responsibility, and was intending to deceive and defraud the plaintiff by getting the note in suit on plaintiff for value. At least the whole case presents facts from which an inference may well be drawn by court or jury, that the representations made by defendant to plaintiff were false in fact; that defendant knew they were false; that he made them with intent to deceive the plaintiff ; that plaintiff relied thereon, and was thereby deceived and defrauded, and that plaintiff suffered in damages to the amount of the verdict rendered by the jury, in consequence of such deception.
It was not a mere representation of solvency as claimed by the appellant. The representation was that Houck was perfectly good, as good as Moss Slingerland; was possessed of two farms with only a slight incumbrance upon them. If these facts had proved true, an execution would scarcely have been returned nulla Iona, eight months after the note was due, nor would plaintiff have suffered *448any loss. The returned execution is prima facie evidence of actual insolvency at the date of the return, upon which the jury have well found’that such insolvency existed in July, 1870.
The defendant imposed upon plaintiff as to Houck’s property and ability to pay this note. The activity shown by defendant in getting rid of the other notes in exchange for various kinds of property, was strong evidence of his consciousness that Houck was not good, and the notes would not be paid.
The question put to the witness, touching the pecuniary responsibility of Moss Slingerland, was proper. His reputation in the community where he was known> for being a man of property, was in view of the parties when defendant compared Houck’s responsibility with his. It was the only mode of establishing, by evidence, the falsity of the representation in the sense and view in which it was made. “ It has been held that common reputation is the best evidence of the state of a man’s property when it comes in question collaterally.’’ Amsden v. Manchester, 40 Barb. 158, 163.
We see no error which should disturb the judgment rendered in this action, and the same is therefore affirmed, with costs.

Judgment affirmed.